Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered October 8, 2003. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree, robbery in the first degree (four counts) and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.